                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM HASSAN MILHOUSE,                       :
    Plaintiff                                 :           No. 1:18-cv-1529
                                              :
             v.                               :           (Judge Kane)
                                              :
RODWAN K. RAJJOUB, et al.,                    :
    Defendants                                :

                                          ORDER

      AND NOW, on this 21st day of June 2019, for the reasons set forth in the Memorandum

accompanying this Order, IT IS ORDERED THAT:

      1. Defendants Rajjoub and Lycoming Neurosurgical Associates’ motion to dismiss
         (Doc. No. 71) is GRANTED. Plaintiff’s Bivens claims are DISMISSED WITH
         PREJUDICE. Plaintiff’s medical malpractice claims are DISMISSED WITHOUT
         PREJUDICE;

      2. Plaintiff’s motion to withdraw his motion to voluntarily dismiss (Doc. No. 76) is
         GRANTED, and his motion to voluntarily dismiss (Doc. No. 78) is DEEMED
         WITHDRAWN; and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
